Citation Nr: 0703479	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-43 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left hand, now rated as 50 percent disabling. 

2.  Entitlement to an increased rating for residual 
conditions from a left knee injury, now rated as 20 percent 
disabling. 

3.  Entitlement to service connection for a lumbosacral spine 
disability.    


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The veteran served on active duty in the Regular Army from 
October 1970 to October 1973 and on active duty in the 
Arkansas National Guard under Title 10 and Title 32 of the 
United States Code from October 1979 to July 2000. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for carpal tunnel syndrome of the left hand 
and residual conditions of a left knee injury; and for 
service connection for a lumbosacral disability. 


FINDINGS OF FACT

1.  On March 6, 2006, prior to the promulgation of a 
decision, the RO received notification from the appellant 
that he withdrew his appeal for increased ratings for carpal 
tunnel syndrome of the left hand and for the residual 
conditions of an injury to the left knee.  

2.  The veteran's lumbosacral spine disability, diagnosed as 
spinal stenosis, degenerative joint disease, and residual 
conditions from a lumbar laminectomy did not manifest until 
several years after service and is not related to any aspect 
of service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of two Substantive Appeals by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



2.  The criteria for service connection for a lumbosacral 
spine disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and March 2005; 
a rating decision in March 2004; and a statement of the case 
in November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 supplemental statement of the case.  Also, in April 
2006, the veteran informed VA that he had no other 
information or evidence to submit and requested that his 
claims be adjudicated as soon as possible.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

With regard to the two claims for increased ratings, under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
 38 C.F.R. § 20.202. Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.  The appellant, in a statement received at the RO on 
March 6, 2006, withdrew the appeals, and therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals, and they are dismissed.

The veteran contends that his lumbosacral disability, now 
diagnosed as severe spinal canal stenosis, disc bulging, and 
the residual conditions from a decompressive laminectomy, 
first manifested in service as lumbosacral strain and 
degenerative disc disease, or alternatively, was the result 
of injuries sustained in service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  The determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases including arthritis).

Service medical records from the veteran's first period of 
active service from 1970 to 1973 are silent for any 
lumbosacral spine condition.  

While on reserve active duty for training in June 1977, the 
veteran was hospitalized for treatment of injuries he 
sustained in a motor vehicle accident.  A private physician 
noted that the veteran had fracture of the left scapula, left 
clavicle, and multiple contusions and abrasions.  He 
underwent surgical debridement and closure of the abrasions.  
On follow-up examination one month later, the physician noted 
that veteran was healing well and was regaining motion of his 
shoulder with minimal tenderness.  There was no mention of 
any injury to the spine.  

In May 1993, the veteran sought treatment for lower back pain 
that affected both arms and prevented running for the 
previous two weeks.  The veteran described his pain as 
affecting his joints.  However, an examiner noted tenderness 
of the lower back but no edema and diagnosed lumbar strain.  
He prescribed medication for pain and no physical training or 
weight lifting for two weeks. 

In February 1994, the veteran sought treatment for back pain 
that extended from his shoulders to buttocks.  A physician 
noted a decreased range of motion but with no neurological 
compromises.  He diagnosed mechanical lower back pain 
"probably due to degenerative joint disease."  There is no 
indication that the physician ordered or reviewed X-rays.  He 
prescribed medication and back exercises.  

In May 1998, the veteran sought treatment for neck pain that 
he experienced after his motor vehicle was struck in the rear 
by another vehicle.  A physician noted that range of motion 
of the cervical spine was limited and guarded but that there 
were no neurological deficits.  He diagnosed acute cervical 
strain and prescribed medication.  

During active duty from 1979 to 2000, the veteran underwent 
ten comprehensive physical examinations.  None of the 
veteran's medical history questionnaires revealed any chronic 
back conditions, and no examination showed any abnormalities 
of the spine.  In particular, an April 2000 retirement 
physical examination showed normal conditions of the spine, 
and the veteran reported no recurrent back pain or injury on 
his concurrent medical history questionnaire.  

In September 2003, a VA physician reviewed the claims file 
and examined the veteran.  He noted the veteran's report of 
low back pain starting in 2001 when he was employed as a 
groundskeeper.  The pain was precipitated by changes in the 
weather and periods of increased activity.  Flare-ups 
occurred three to four times per week.  He walked six hours 
per day without support devices, bending and stooping 
frequently, and denied any trauma or injury.  On examination, 
the physician found no obvious abnormalities or deformities.  
There was some tenderness over the sacroiliac joint and over 
muscles throughout the lumbar region.  Range of motion was 70 
degrees flexion, 10 degrees extension, and 25 degrees 
laterally, all with pain. The physician noted that recent X-
rays showed levoscoliosis and mild degenerative changes.  He 
diagnosed sacroiliac joint dysfunction on the right side with 
lumbar strain and mild degenerative joint disease.  He stated 
that his review of the file showed no history of chronic back 
problems in service and that the veteran's current condition 
started after service. 

In February 2004, a VA neurologist noted that the veteran was 
in severe back pain that radiated down his left leg.  The 
veteran reported that he had terminated a job in juvenile 
corrections because he could no longer handle unruly 
children.  The veteran was in pain, relieved only by lying 
prone.  With knees locked, he was barely able to bend far 
enough to touch his knees.  He took pain medication 
regularly.  The physician referred to recent computed 
tomography tests that showed moderate to severe canal 
stenosis in two spinal joints, extensive facet degenerative 
joint disease, diffuse bulging annulus, and ligamentum flavum 
hypertrophy.  He stated that the veteran had a short, squat 
stature with a triangular shaped body, partly due to a 
history of weight lifting.  The neurologist suspected that 
the veteran may have congenital spinal stenosis.  In March 
2004, separate examinations by a private physician for the 
Social Security Administration showed similar symptoms and 
diagnoses.  This physician did not comment on the etiology of 
the condition. 

In May 2004, the VA neurologist again reviewed the results of 
previous tests and concurred with the recommendation of 
another VA neurologist that the veteran would benefit from a 
lumbar laminectomy.  The veteran declined surgery at that 
time.  However, in December 2004, a lumbar myelogram showed 
no changes in the veteran's condition, and he underwent the 
recommended surgery at the end of the month.  In February 
2005, a VA neurologist noted that the veteran's incision was 
well healed but that he was still in considerable pain.  He 
moved slowly, in a stooped fashion with almost no movement in 
the lumbar spine.  Flexion was only a few degrees.  The 
physician did not expect an average course of recovery but 
advised the veteran that he might still experience some 
improvement.  He recommended a continued regimen of massage 
and heat application.  

In April 2005, the veteran stated that he had experienced a 
back ache throughout his 30 year military career and had 
regularly used over-the-counter pain medications.  He further 
stated that his back "finally gave out" in May 2003, 
requiring the use of prescription pain medication.  He also 
stated that he had injured his back playing football while 
serving in Southwest Asia in 1991.  However, there is no 
medical record of treatment for such injury, and an April 
1991 physical examination contained the veteran's statement 
that he had no injuries while deployed to that theater.  

The Board concludes that the veteran's spinal stenosis, 
degenerative joint disease, and residual conditions from a 
lumbar laminectomy first manifested not earlier than May 
2003, several years after service, and are not related to any 
injury or other aspect of service.  Therefore, service 
connection is not warranted.  Treatment following motor 
vehicle accidents in 1977 and 1998 did not show injury to the 
lumbar spine.  Lower back pain noted in 1993 and 1994 was 
diagnosed as lumbar strain and mechanical back pain that 
resolved with treatment.  Although one physician provided a 
conditional opinion that the pain was caused by degenerative 
joint disease, there was no record of X-rays and no rationale 
for the opinion.  Another physician also provided a 
conditional opinion that the veteran's spinal stenosis was 
congenital.  The Board places somewhat less probative value 
on either opinion because the physicians used terms such as 
"probably," "suspected," and "may."  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may not" and is too speculative to 
establish medical nexus).  None of the veteran's numerous 
military physical examinations showed any chronic spinal 
condition.  Although the veteran's condition in September 
2003 had not yet been diagnosed as severe spinal stenosis, 
the VA physician reviewed the veteran's service medical 
records and stated that his lumbar spine condition was not 
related to any aspect of service. 

There is a physician's condition opinion of record that the 
veteran's spinal stenosis may be congenital.  The Board notes 
that congenital and developmental deformities are not 
considered disabilities and service-connection is not 
warranted for any congenital spinal stenosis.  See 38 C.F.R. 
§ 3.303(c).

One physician noted the veteran's reports of chronic pain due 
to weather changes and exertion as early as 2001, but there 
was no diagnosis or clinical data at that time to show that 
his condition manifested to a compensable degree.  The Board 
acknowledges the veteran's statements that injuries in 
service caused his spinal disability.  However, no spinal 
injuries were noted as a result of the two motor vehicle 
accidents and there is no record of treatment for a 1991 
athletic injury.  As a layperson, the veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not probative as to the 
etiology of his current spinal disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's current lumbosacral spine disability first 
manifested several years after service and is not related to 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal of a denial of an increased rating for carpal 
tunnel syndrome of the left hand is dismissed. 

The appeal of a denial of an increased rating for the 
residual conditions of a left knee injury is dismissed. 

Service connection for a lumbosacral spine disability is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


